 

Exhibit 10.2



 

SEVERANCE AGREEMENT

 

SEVERANCE AGREEMENT (this “Agreement”), dated as of July 6, 2016, by and between
TheStreet, Inc., a Delaware corporation (the “Company” or “TheStreet”), and
David Callaway (“Mr. Callaway” and together with the Company, each a “Party” and
collectively the “Parties”).

 

WHEREAS, the Company desires that Mr. Callaway enter into this Agreement, and
Mr. Callaway desires to enter into this Agreement, on the terms and conditions
set forth herein;

 

WHEREAS, the Company granted Mr. Callaway 1,000,000 stock options pursuant to a
stock option agreement, dated July 6, 2016 (the “Equity Agreements”);

 

WHEREAS, Mr. Callaway agreed to be bound by certain restrictive covenants in the
Equity Agreements; and

 

NOW THEREFORE, the parties hereto agree as follows:

 

Section 1. Severance Benefits.

 

(a)         General Severance. In the event that the Company (or Successor (as
defined below), if applicable) terminates Mr. Callaway’s employment with the
Company (or Successor, if applicable) without Cause (as defined in the Equity
Agreements), then Mr. Callaway shall be entitled to the following severance
benefits:

 

(A) pay Mr. Callaway an amount equal to twelve (12) months of his base salary
(at the annual rate in effect immediately prior to termination, but in no event
less than Mr. Callaway’s original annual salary of $500,000); and

 

(B) If Mr. Callaway elects continuation coverage pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) for himself and
his eligible dependents, within the time period prescribed pursuant to COBRA,
the Company will reimburse Mr. Callaway for (or pay directly) the COBRA premiums
for such coverage (at the coverage levels in effect immediately prior to Mr.
Callaway’s termination) until the earlier of (x) a period of twelve (12) months
from the last date of employment with the Company, or (y) the date upon which he
and/or his eligible dependents becomes covered under similar plans. COBRA
reimbursements will be made by the Company to Mr. Callaway consistent with the
Company’s normal expense reimbursement policy and will be taxable to the extent
required to avoid adverse consequences to Executive or the Company under either
Code Section 105(h) or the Patient Protection and Affordable Care Act of 2010.;
and

 

For purposes of this Agreement, “Successor” shall mean any person or entity that
acquires all or substantially all of the Company’s assets or into which the
Company is merged or combined with the Company ceasing to exist (or the
successor to any such entity, whether by merger, assignment or otherwise).

 

1 

 

  

(b)        Payment of Benefits. Subject to Section 15, if Mr. Callaway becomes
entitled to a payment under Section 1(a)(A)(i), the Company (or Successor, if
applicable) shall pay Mr. Callaway the applicable amount in accordance with the
Company’s then current payroll schedule, less applicable taxes, commencing the
pay period immediately following Mr. Callaway’s date of termination.

 

Section 2. Parachute Payment Limitation.

 

Anything in this Agreement or the Equity Agreements to the contrary
notwithstanding, in the event that:

 

(a)      the aggregate payments or benefits to be made or distributed by the
Company or its affiliates to or for the benefit of Mr. Callaway (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise) which are deemed to be parachute payments as defined in Internal
Revenue Code (“Code”) Section 280G or any successor thereto (the “Change of
Control Benefits”) would be deemed to include an “excess parachute payment”
under Code Section 280G; and

 

(b)      if such Change of Control Benefits were reduced to an amount (the
“Non-Triggering Amount”), the value of which is one dollar ($1.00) less than an
amount equal to three (3) times Mr. Callaway’s “base amount,” as determined in
accordance with Code Section 280G and the Non-Triggering Amount less the product
of the marginal rate of any applicable state and federal income tax times the
Non-Triggering Amount would be greater than the aggregate value of the Change of
Control Benefits (without such reduction) minus (x) the amount of tax required
to be paid by Mr. Callaway thereon by Code Section 4999 and further minus (y)
the product of the Change of Control Benefits times the marginal rate of any
applicable state and federal income tax, then the Change of Control Benefits
shall be reduced to the Non-Triggering Amount. Any reduction made pursuant to
this Section 2(b) shall be made in accordance with the following order of
priority: (i) stock options whose exercise price exceeds the fair market value
of the optioned stock (“Underwater Options”), (ii) Full Credit Payments (as
defined below) that are payable in cash, (iii) non-cash Full Credit Payments
that are taxable, (iv) non-cash Full Credit Payments that are not taxable, (v)
Partial Credit Payments (as defined below) and (vi) non-cash employee welfare
benefits. In each case, reductions shall be made in reverse chronological order
such that the payment or benefit owed on the latest date following the
occurrence of the event triggering the excise tax will be the first payment or
benefit to be reduced (with reductions made pro-rata in the event payments or
benefits are owed at the same time). “Full Credit Payment” means a payment,
distribution or benefit, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise, that if reduced in value
by one dollar reduces the amount of the parachute payment (as defined in Code
Section 280G) by one dollar, determined as if such payment, distribution or
benefit had been paid or distributed on the date of the event triggering the
excise tax. “Partial Credit Payment” means any payment, distribution or benefit
that is not a Full Credit Payment. In no event shall Mr. Callaway have any
discretion with respect to the ordering of payment reductions.

 

2 

 

  

Section 3. Certain Covenants.

 

In partial consideration for the right to receive the benefits described in
Section 1, Mr. Callaway agrees as follows. For avoidance of doubt, the covenants
set forth below are independent of the covenants set forth in the Equity
Agreements and any covenants that may be set forth in any subsequent written
agreements between the Parties:

 

(a)       Non-competition. During her/his employment by the Company or any
subsidiary and through the end of twelve (12) months after the cessation of
her/his employment with the Company or any subsidiary, Mr. Callaway will not
engage in a Competitive Activity (as defined below) with the Company or any of
its subsidiaries. As used herein, “Competitive Activity” means Mr. Callaway’s
service as a director, officer, employee, principal, agent, stockholder, member,
owner or partner of, or Mr. Callaway permitting her/his name to be used in
connection with the activities of, any other business or organization anywhere
in the United States, or in any other geographic area in which the Company or
any of its subsidiaries operates or with respect to which the Company provides
financial news and commentary coverage (or from which such other business or
organization provides financial news and commentary coverage of the United
States), which engages in a business that competes with any business in which
the Company or any subsidiary is engaged (a “Competing Business.)
Notwithstanding the foregoing, Mr. Callaway may work in a non-competitive
business of a company which is carrying on a Competing Business.

 

(b)      Non-solicitation of Employees. During her/his employment by the Company
or any subsidiary and through the end of one (1) year after the cessation of
her/his employment with the Company or any subsidiary, Mr. Callaway will not
solicit for employment or hire, in any business enterprise or activity, any
employee of the Company or any subsidiary who was employed by the Company or a
subsidiary during Mr. Callaway’s period of employment by the Company or a
subsidiary; provided that (a) the foregoing shall not be violated by any general
advertising not targeted at any Company or subsidiary employees nor by Mr.
Callaway serving as a reference upon request, and (b) Mr. Callaway may solicit
and hire any one or more former employees of the Company or its subsidiaries who
had ceased being such an employee for a period of at least six (6) months prior
to any such solicitation or hiring.

 

(c)      Non-solicitation of Clients and Vendors. During her/his employment by
the Company or any subsidiary and through the end of one (1) year after the
cessation of her/his employment with the Company or any subsidiary, Mr. Callaway
will not solicit, in any business enterprise or activity, any client, customer,
licensee, licensor, third-party service provider or vendor (a “Business
Relation”) of the Company or any subsidiary who was a Business Relation of the
Company or any subsidiary during Mr. Callaway’s period of employment by the
Company or any subsidiary to (i) cease being a Business Relation of the Company
or any subsidiary or (ii) become a Business Relation of a Competing Business
unless (without you having solicited such third party to cease such
relationship) such third party ceased being a Business Relation of the Company
or any subsidiary for a period of at least six (6) months prior to such
solicitation.

 

3 

 

  

(d)      The parties acknowledge that the restrictions contained in this Section
3 are a reasonable and necessary protection of the immediate interests of the
Company, and any violation of these restrictions could cause substantial injury
to the Company and that the Company would not have entered into this Agreement,
without receiving the additional consideration offered by Mr. Callaway in
binding her/himself to these restrictions. In the event of a breach or
threatened breach by Mr. Callaway of any of these restrictions, the Company
shall be entitled to apply to any court of competent jurisdiction for an
injunction restraining Mr. Callaway from such breach or threatened breach;
provided, however, that the right to apply for an injunction shall not be
construed as prohibiting the Company from pursuing any other available remedies
for such breach or threatened breach.

 

Section 4. Notices.

 

Unless otherwise provided herein, any notice, exercise of rights or other
communication required or permitted to be given hereunder shall be in writing
and shall be given by overnight delivery service such as Federal Express or
personal delivery against receipt, or mailed by registered or certified mail
(return receipt requested), to the party to whom it is given at, in the case of
the Company, General Counsel/Compensation Committee Chair, TheStreet, Inc., 14
Wall Street, 15th Floor, New York, NY 10005, or, in the case of Mr. Callaway, at
her/his principal residence address as then reflected on the records of the
Company or such other address as such party may hereafter specify by notice to
the other party hereto. Any notice or other communication shall be deemed to
have been given as of the date so personally delivered or transmitted by
telecopy or like transmission or on the next business day after sent by
overnight delivery service for next business day delivery or on the fifth
business day after sent by registered or certified mail.

 

Section 5. Representations.

 

The Company hereby represents and warrants that the execution and delivery of
this Agreement and the performance by the Company of its obligations hereunder
have been duly authorized by all necessary corporate action of the Company.

 

Section 6. Amendment.

 

This Agreement may be amended only by a written agreement signed by the parties
hereto.

 

Section 7. Binding Effect.

 

The rights and duties under this Agreement are not assignable by Mr. Callaway
other than as a result of her/his death. None of Mr. Callaway’s rights under
this Agreement shall be subject to any encumbrances or the claims of Mr.
Callaway’s creditors. This Agreement shall be binding upon and inure to the
benefit of the Company and any successor organization which shall succeed to the
Company by merger or consolidation or operation of law, or by acquisition of all
or substantially all of the assets of the Company.

 

4 

 

  

Section 8. Governing Law.

 

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York applicable to contracts to be performed
wholly within the state and without regard to its conflict of laws provisions
that would defer to the laws of another jurisdiction.

 

Section 9. Severability.

 

If any provision of this Agreement shall for any reason be held invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions hereof shall not be affected or impaired thereby. Moreover, if any
one or more of the provisions of this Agreement shall be held to be excessively
broad as to duration, activity or subject, such provisions shall be construed by
limiting and reducing them so as to be enforceable to the maximum extent
allowable by applicable law. To the extent permitted by applicable law, each
party hereto waives any provision of law that renders any provision of this
Agreement invalid, illegal or unenforceable in any way.

 

Section 10. Execution in Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original and all of which shall constitute one and the same
instrument.

 

Section 11. Entire Agreement.

 

This Agreement, together with the Equity Agreements, sets forth the entire
agreement, and supersedes all prior agreements and understandings, both written
and oral, between the parties with respect to the subject matter hereof and
thereof.

 

Section 12. Titles and Headings.

 

Titles and headings to Sections herein are for purposes of reference only, and
shall in no way limit, define or otherwise affect the meaning or interpretation
of any of the provisions of this Agreement.

 

Section 13. Consent to Jurisdiction.

 

The parties hereto each hereby irrevocably submit to the exclusive jurisdiction
of any New York State or Federal court sitting in the Borough of Manhattan, City
of New York in any action or proceeding to enforce the provisions of this
Agreement, and waives the defense of inconvenient forum to the maintenance of
any such action or proceeding.

 

Section 14. No Duty to Mitigate.

 

Mr. Callaway shall have no duty to mitigate or have any off-set made against
amounts payable by the Company to Mr. Callaway hereunder.

 

5 

 

  

Section 15. Release.

 

As a condition to the obligation of the Company to make the payments provided
for in this Agreement and otherwise perform its obligations hereunder to Mr.
Callaway upon termination of Mr. Callaway’s employment (other than due to her
death), Mr. Callaway or her legal representatives shall deliver to the Company a
written release, substantially in the form attached hereto as Exhibit A (the
“Release”), which must become effective no later than the sixtieth (60th) day
following Mr. Callaway’s termination of employment (the “Release Deadline”), and
if not, Mr. Callaway will forfeit any right to severance payments or benefits
under this Agreement. To become effective, the Release must be executed by Mr.
Callaway and any revocation periods (as required by statute, regulation, or
otherwise) must have expired without Mr. Callaway having revoked the Release. In
addition, in no event will severance payments or benefits be paid or provided
until the Release actually becomes effective. If the termination of employment
occurs at a time during the calendar year where the Release Deadline could occur
in the calendar year following the calendar year in which Mr. Callaway’s
termination of employment occurs, then any severance payments or benefits under
this Agreement that would be considered deferred compensation not exempt under
Section 409A (as defined below) will be paid on the first payroll date to occur
during the calendar year following the calendar year in which such termination
occurs, or such later time as required by (i) the date the Release becomes
effective, or (iii) Section 16, provided that the first payment shall include
all amounts that would have been paid to Mr. Callaway if payment had commenced
on the date of Mr. Callaway’s termination of employment.

 

Section 16. Section 409A.

 

(a) Notwithstanding anything to the contrary in this Agreement, no severance pay
or benefits to be paid or provided to Mr. Callaway, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation not exempt under
Section 409A (together, the “Deferred Payments”) will be paid or otherwise
provided until Mr. Callaway has a “separation from service” within the meaning
of Section 409A. Similarly, no severance payable to Mr. Callaway, if any,
pursuant to this Agreement that otherwise would be exempt from Section 409A
pursuant to Treasury Regulation Section 1.409A-1(b)(9) will be payable until Mr.
Callaway has a “separation from service” within the meaning of Section 409A. For
purposes of this Agreement, “Section 409A” means Section 409A of the Internal
Revenue Code of 1986, as amended or any regulations or Treasury guidance
promulgated thereunder (“Section 409A”).

 

(b) Notwithstanding any provision of this Agreement to the contrary, if Mr.
Callaway is a “specified employee” as determined by the Board or the
Compensation Committee of the Board in accordance with Section 409A, Mr.
Callaway shall not be entitled to any Deferred Payments until the earlier of (i)
the date which is six (6) months and one (1) day after her/his termination of
employment for any reason other than death (except that during such six (6)
month period Mr. Callaway may receive total payments from the Company that do
not exceed the amount specified in Treas. Reg. Section 1.409A-1(b)(9) or that
constitute a short-term deferral within the meaning of Section 409A), or (ii)
the date of her death.

 

6 

 

  

(c) The foregoing provisions are intended to be exempt from or comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities or ambiguous terms herein will be interpreted
to be exempt or so comply. If any provision of this Agreement or of any award of
compensation, including equity compensation or benefits would cause Mr. Callaway
to incur any additional tax or interest under Section 409A, the parties agree to
negotiate in good faith to reform such provision in such manner as to maintain,
to the maximum extent practicable, the original intent and economic terms of the
applicable provision without violating the provisions of Section 409A.

 

(d) To the extent that reimbursements or in-kind benefits under this Agreement
constitute non-exempt “nonqualified deferred compensation” for purposes of
Section 409A, (1) all reimbursements hereunder shall be made on or prior to the
last day of the calendar year following the calendar year in which the expense
was incurred by Mr. Callaway, (2) any right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, and (3) the
amount of expenses eligible for reimbursement or in-kind benefits provided in
any calendar year shall not in any way affect the expenses eligible for
reimbursement or in-kind benefits to be provided, in any other calendar year.

 

[The remainder of this page is intentionally left blank]

 

7 

 

 

(e) Notwithstanding any provision of this Agreement to the contrary, to the
extent any compensation or award which constitutes deferred compensation within
the meaning of Section 409A shall vest upon the occurrence of a Change of
Control and such Change of Control does not constitute a “change in the
ownership or effective control” or a “change in the ownership of a substantial
portion of the assets” of the Corporation within the meaning of Section 409A,
then notwithstanding such vesting, payment will be made to Mr. Callaway on the
earliest of (i) Mr. Callaway’s “separation from service” with the Company
(determined in accordance with Section 409A) or, if Mr. Callaway is a specified
employee within the meaning of Section 409A, such later date as provided in
paragraph (b) of this Section 16, (ii) the date payment otherwise would have
been made, or (iii) Mr. Callaway’s death.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of July
6,2016.

 

    David Callaway       THESTREET, INC.  

 

By:     Name: Larry Kramer   Title: Chairman and interim Chief Executive Officer
 

 

8 

 

  

EXHIBIT A

 

Form of Release

 

This Release (this “Release”) is entered into by __________ (“________”) and
TheStreet, Inc., a Delaware corporation (the “Company”), effective as of [DATE]
(the “Effective Date”).

 

In consideration of the promises set forth in the Severance Agreement between
________ and the Company, dated as of _______, 201_ (the “Agreement”), ________
and the Company agree as follows:

 

1.             General Releases and Waivers of Claims.

 

(a)  ________’s Release of Company. In consideration of the payments and
benefits provided to ________ under the Agreement and after consultation with
counsel, ________ on behalf of him/herself and each of her/his respective heirs,
executors, administrators, representatives, agents, successors and assigns
(collectively, the “________ Parties”) hereby irrevocably and unconditionally
release and forever discharge the Company and its current and former
subsidiaries and affiliates and each of their respective current and former
officers, employees, directors, shareholders and agents (“Company Parties”) from
any and all claims, actions, causes of action, rights, judgments, fees and costs
(including attorneys’ fees), obligations, damages, demands, accountings or
liabilities of whatever kind or character (collectively, “Claims”), including,
without limitation, any Claims based upon contract, tort, or under any federal,
state, local or foreign law, that the ________ Parties may have, or in the
future may possess, arising out of any aspect of ________’s employment
relationship with and service as an employee, officer, director or agent of the
Company, or the termination of such relationship or service, that occurred,
existed or arose on or prior to the date hereof; provided, however, that
________ does not release, discharge or waive (i) any rights to payments and
benefits provided under the Agreement, (ii) any right ________ may have to
enforce this Release or the Agreement, (iii) ________’s eligibility for
indemnification in accordance with the Company’s certificate of incorporation,
bylaws or other corporate governance document, any applicable insurance policy
or any contract or provision to which ________ is a party or as to which
________ otherwise is entitled to indemnification benefits, with respect to any
liability she incurred or might incur as an employee, officer or director of the
Company, (iv) any claims for accrued, vested benefits under any employee benefit
or pension plan of the Company Parties subject to the terms and conditions of
such plan and applicable law including, without limitation, any such claims
under COBRA or the Employee Retirement Income Security Act of 1974, or (v) any
rights under or in respect of the Agreement for Grant of Non-Qualified Stock
Options between ________ and the Company, dated as of _____ 201_ (the
“Non-Qualified Option Agreement”), the Agreement for Grant of Incentive Stock
Option Pursuant to 2007 Performance Incentive Plan between ________ and the
Company, dated as of _____ 201_ (the “Incentive Option Agreement” and together
with the Non-Qualified Option Agreement, the “Equity Agreements”) or any written
agreements that may be executed by the parties after the date of the Equity
Agreements (collectively, the “Applicable Agreements”).

 

9 

 

  

(b) Executive’s Specific Release of ADEA Claims. In further consideration of the
payments and benefits provided to ________ under the Agreement, ________ on
behalf of him/herself and the other ________ Parties hereby unconditionally
release and forever discharge the Company Parties from any and all Claims that
the ________ Parties may have as of the date ________ signs this Release arising
under the Federal Age Discrimination in Employment Act of 1967, as amended, and
the applicable rules and regulations promulgated thereunder (“ADEA”). By signing
this Release, ________ hereby acknowledges and confirms the following:
(i) ________ was advised by the Company in connection with his/her termination
to consult with an attorney of his/her choice prior to signing this Release and
to have such attorney explain to him/her the terms of this Release, including,
without limitation, the terms relating to his/her release of claims arising
under ADEA, and ________ has in fact consulted with an attorney; (ii) ________
was given a period of not fewer than twenty-one (21) days to consider the terms
of this Release and to consult with an attorney of his/her choosing with respect
thereto; and (iii) ________ knowingly and voluntarily accepts the terms of this
Release. ________ also understands that s/he has seven (7) days following the
date on which s/he signs this Release within which to revoke the release
contained in this paragraph, by providing the Company a written notice of
his/her revocation of the release and waiver contained in this paragraph.

 

(c)  Company’s Release of Executive. The Company for itself and on behalf of the
Company Parties hereby irrevocably and unconditionally release and forever
discharge the ________ Parties from any and all Claims, including, without
limitation, any Claims based upon contract, tort, or under any federal, state,
local or foreign law, that the Company Parties may have, or in the future may
possess, arising out of any aspect of ________’s employment relationship with
and service as an employee, officer, director or agent of the Company, or the
termination of such relationship or service, that occurred, existed or arose on
or prior to the date hereof, excepting (i) any Claim which would constitute or
result from conduct by ________ that constituted the basis for termination for
Cause under the Agreement or could be a crime of any kind, or (ii) rights
arising under or in respect of the Equity Agreements. Anything to the contrary
notwithstanding in this Release, nothing herein shall release ________ or any
other ________ Party from any Claims based on any right the Company may have to
enforce this Release or the Agreement or any of the Applicable Agreements.

 

(d)  No Assignment. The parties represent and warrant that they have not
assigned any of the Claims being released under this Release.

 

2.             Proceedings. Neither ________ nor the Company have filed any
complaint, charge, claim or proceeding against the other party before any local,
state or federal agency, court or other body relating to ________’s employment
or the termination thereof (each, individually, a “Proceeding”).

 

10 

 

  

3.             Remedies.

 

(a)  In the event ________ initiates or voluntarily participates in any
Proceeding involving any of the matters waived or released in this Release, or
if she fails to abide by any of the terms of this Release, or if s/he revokes
the ADEA release contained in Paragraph 1(b) of this Release within the seven
(7)-day period provided under Paragraph 1(b), the Company may, in addition to
any other remedies it may have, reclaim any amounts paid to him/her, and
terminate any benefits or payments that are due pursuant to the termination
provisions of the Agreement, without waiving the release granted herein. In
addition, in the event that ________ has failed to comply with Section 3 of the
Agreement or with Sections 11 and/or 12 of either or both of the equity
Agreements (other than as a result of an unintentional and immaterial disclosure
of confidential information), the Company may, in addition to any other remedies
it may have, to the extent permitted in the Agreement and the Equity Agreements
reclaim any amounts paid to her pursuant to the Agreement or the Equity
Agreements, without waiving the release granted herein. ________ acknowledges
and agrees that the remedy at law available to the Company for breach of any of
his/her post-termination obligations under the Agreement or any of the
Applicable Agreements or his/her obligations hereunder or thereunder would be
inadequate and that damages flowing from such a breach may not readily be
susceptible to being measured in monetary terms. Accordingly, ________
acknowledges, consents and agrees that, in addition to any other rights or
remedies that the Company may have at law or in equity, the Company shall be
entitled to seek a temporary restraining order or a preliminary or permanent
injunction, or both, without bond or other security, restraining ________ from
breaching his/her post-termination obligations under the Agreement or any of the
Applicable Agreements or her obligations hereunder or thereunder. Such
injunctive relief in any court shall be available to the Company, in lieu of, or
prior to or pending determination in, any arbitration proceeding.

 

(b)  ________ understands that by entering into this Release s/he will be
limiting the availability of certain remedies that s/he may have against the
Company and limiting also his/her ability to pursue certain claims against the
Company.

 

(c)  The Company acknowledges and agrees that the remedy at law available to
________ for breach of any of its post-termination obligations under the
Agreement or any of the Applicable Agreements or its obligations hereunder or
thereunder would be inadequate and that damages flowing from such a breach may
not readily be susceptible to being measured in monetary terms. Accordingly, the
Company acknowledges, consents and agrees that, in addition to any other rights
or remedies that ________ may have at law or in equity, ________ shall be
entitled to seek a temporary restraining order or a preliminary or permanent
injunction, or both, without bond or other security, restraining the Company
from breaching its post-termination obligations under the Agreement or any of
the Applicable Agreements or its obligations hereunder or thereunder. Such
injunctive relief in any court shall be available to ________, in lieu of, or
prior to or pending determination in, any arbitration proceeding.

 

(d)  The Company understands that by entering into this Release it will be
limiting the availability of certain remedies that it may have against ________
and limiting also its ability to pursue certain claims against ________.

 

4.             Severability Clause. In the event any provision or part of this
Release is found to be invalid or unenforceable, only that particular provision
or part so found, and not the entire Release, will be inoperative.

 

11 

 

  

5.             Nonadmission. Nothing contained in this Release will be deemed or
construed as an admission of wrongdoing or liability on the part of the Company
or ________.

 

6.             Governing Law. All matters affecting this Release, including the
validity thereof, are to be governed by, and interpreted and construed in
accordance with, the laws of the New York applicable to contracts executed in
and to be performed in that State.

 

7.             Notices. All notices or communications hereunder shall be made in
accordance with Section 4 of the Agreement.

 

________ ACKNOWLEDGES THAT S/HE HAS READ THIS RELEASE AND THAT SHE FULLY KNOWS,
UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT SHE HEREBY EXECUTES THE SAME
AND MAKES THIS RELEASE AND THE RELEASE AND AGREEMENTS PROVIDED FOR HEREIN
VOLUNTARILY AND OF HER OWN FREE WILL.

 

IN WITNESS WHEREOF, the parties have executed this Release as of
_______________.

  

      ____________  

 

  THESTREET, INC.       By:     Name:     Title:  

  

12 

